











BLUE CALYPSO, INC.
















_______________________________________







Securities Purchase Agreement




_____________________________________________







 





































October 7, 2013













Shares of Common Stock





 




--------------------------------------------------------------------------------







CONFIDENTIAL INFORMATION

THE OFFEREE, BY ACCEPTING THE SECURITIES PURCHASE AGREEMENT, AND ANY OTHER
DOCUMENTS RELATING TO THE COMPANY’S PROPOSED OFFERING OF SHARES OF COMMON STOCK,
ACKNOWLEDGES AND AGREES THAT: (I) THE FORGOING DOCUMENTS HAVE BEEN FURNISHED TO
THE OFFEREE ON A CONFIDENTIAL BASIS SOLELY FOR THE PURPOSE OF ENABLING THE
OFFEREE TO EVALUATE THE OFFERING; (II) THAT THE OFFEREE MAY NOT FURTHER
DISTRIBUTE THE FORGOING DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, EXCEPT TO THE OFFEREE’S LEGAL, FINANCIAL OR OTHER PERSONAL ADVISORS, IF
ANY, WHO WILL USE THE FORGOING DOCUMENTS ON THE OFFEREE’S BEHALF SOLELY FOR
PURPOSES OF EVALUATING THE OFFERING; (III) ANY REPRODUCTION OR DISTRIBUTION OF
THE FORGOING DOCUMENTS, IN WHOLE OR IN PART, OR THE DIRECT OR INDIRECT
DISCLOSURE OF THE CONTENTS OF THE FORGOING DOCUMENTS FOR ANY OTHER PURPOSE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY IS PROHIBITED; AND (IV) THE
OFFEREE SHALL BE BOUND BY ALL TERMS AND CONDITIONS SPECIFIED IN THE FORGOING
DOCUMENTS.




NOTICE TO OFFEREES

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS SECURITIES PURCHASE AGREEMENT
DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE
UNLAWFUL.

THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, OR THE AVAILABILITY OF AN
EXEMPTION THEREFROM.  

NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
COMMON STOCK PURCHASE AGREEMENT OR ANY OTHER DOCUMENT RELATED TO THIS OFFERING.
 ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.



i

--------------------------------------------------------------------------------







ANY INVESTMENT IN THE SECURITIES OFFERED HEREBY SPECULATIVE, INVOLVES A HIGH
DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY SOPHISTICATED INVESTORS WHO ARE
PREPARED TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT FOR AN INDEFINITE PERIOD
AND BE ABLE TO WITHSTAND A TOTAL LOSS OF INVESTMENT.  INVESTORS SHOULD CAREFULLY
REVIEW THE COMMON STOCK PURCHASE AGREEMENT AND THE EXHIBITS HERETO, IN ADDITION
TO THEIR OWN INVESTIGATION AND DUE DILIGENCE OF THE COMPANY AND THE TERMS OF
THIS OFFERING.

YOU SHOULD ASSUME THAT THE INFORMATION CONTAINED IN THIS SECURITIES PURCHASE
AGREEMENT, INCLUDING THE EXHIBITS ATTACHED HERETO, IS ACCURATE AS OF THE DATE ON
THE FRONT OF THIS SECURITIES PURCHASE AGREEMENT, REGARDLESS OF THE TIME OF
DELIVERY OF THIS SECURITIES PURCHASE AGREEMENT OR OF ANY SALE OF SECURITIES
HEREUNDER.  NEITHER THE DELIVERY OF THIS SECURITIES PURCHASE AGREEMENT NOR ANY
SALE MADE HEREUNDER SHALL, UNDER ANY CIRCUMSTANCES, CREATE ANY IMPLICATION THAT
THERE HAS BEEN NO CHANGE IN THE AFFAIRS OF THE COMPANY AFTER THE DATE HEREOF.  

THIS SECURITIES PURCHASE AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO
CONTAIN ALL OF THE INFORMATION THAT A PROSPECTIVE INVESTOR MAY DESIRE IN
INVESTIGATING THE COMPANY.  EACH INVESTOR MUST CONDUCT AND RELY ON ITS OWN
EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED, IN MAKING AN INVESTMENT DECISION WITH RESPECT TO THE
SECURITIES.  CERTAIN PROVISIONS OF VARIOUS AGREEMENTS AND DOCUMENTS ARE
SUMMARIZED IN THIS SECURITIES PURCHASE AGREEMENT, PROSPECTIVE INVESTORS SHOULD
NOT ASSUME THAT THE SUMMARIES ARE COMPLETE AND SUCH SUMMARIES ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE COMPLETE TEXT OF SUCH AGREEMENTS AND
DOCUMENTS.





ii

--------------------------------------------------------------------------------










FORWARD LOOKING STATEMENTS

All statements contained herein other than statements of historical facts are
forward-looking statements within the meaning of the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995.  We have attempted to
identify any forward-looking statements by using words such as "anticipates,"
"believes," "could," "expects," "intends," "may," "should" and other similar
expressions. These statements are based upon our current expectations and speak
only as of the date hereof.  Although we believe that the expectations reflected
in our forward-looking statements are reasonable, we can give no assurance that
such expectations will prove to be correct.  Such statements are not guarantees
of future performance or events and are subject to known and unknown risks and
uncertainties that could cause our actual results, events or financial position
to differ materially and adversely from those expressed in such forward-looking
statements.  Such factors include, but are not limited to, our ability to raise
additional capital, the absence of any operating history or revenue, our ability
to attract and retain qualified personnel, our dependence on third party
developers who we can not control, our ability to develop and introduce a new
service to the market in a timely manner, market acceptance of our services, our
limited experience in a relatively new industry, the ability to successfully
develop licensing programs and generate business, rapid technological change in
relevant markets, unexpected network interruptions or security breaches, changes
in demand for current and future intellectual property rights, legislative,
regulatory and competitive developments addressing licensing and enforcement of
patents and/or intellectual property, intense competition with larger companies,
general economic conditions, and other factors disclosed in our annual report on
Form 10-K for the year ended December 31, 2012 and other filings with the SEC.
 We undertake no obligation to revise or update any forward-looking statements
for any reason.





iii

--------------------------------------------------------------------------------







ADDITIONAL INFORMATION

Blue Calypso, Inc. (the “Company”) files annual, quarterly and current reports,
proxy statements and other information with the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended.
 Reports, statements or other information that we file with the SEC are
available to the public at the SEC’s Website at http://www.sec.gov.  The
following documents that we have previously filed with the SEC are incorporated
by reference into this agreement:

·

Annual Report on SEC Form 10-K for the year ended December 31, 2012;

·

Quarterly Report on Form 10-Q for the period ended March 31, 2013;

·

Quarterly Report on Form 10-Q for the period ended June 30, 2013;

·

Current Report on SEC Form 8-K dated September 12, 2013;

·

Current Report on SEC Form 8-K dated September 13, 2013;

The information incorporated by reference into this agreement is an important
part of this agreement. Any statement contained in a document incorporated by
reference into this agreement shall be deemed to be modified or superseded for
the purposes of this agreement to the extent that a statement contained herein
or in any other subsequently filed document modifies or supersedes such
statement.  Any statement so modified or superseded shall not be deemed, except
as so modified or superseded, to constitute a part of this agreement.




The Company will provide to each person to whom this agreement is sent, upon the
written or oral request of such person, a copy of any or all of the documents
referred to above that have been incorporated by reference into this agreement
but not delivered with this agreement.  You may make such requests at no cost to
you by writing or telephoning us at the following address or number:




Blue Calypso, Inc.

19111 North Dallas Parkway, Suite 200

Dallas, Texas 75287

Attention: William Ogle, Chief Executive Officer

(972) 695-4776




You should rely only on the information contained in this agreement or
incorporated by reference into this agreement.  The Company has not authorized
anyone to provide you with different information.  You should not assume that
the information in this agreement is accurate as of any date other than the date
on the cover of this agreement or that the information incorporated by reference
into this agreement is accurate as of any date other than the date set forth on
the front of the document containing such information.





iv

--------------------------------------------------------------------------------







CONFIDENTIAL




SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated October __, 2013,
by and between Blue Calypso, Inc., a Delaware corporation (the "Company"), and
Bonanza Master Fund, Ltd. ("Purchaser").

R E C I T A L S:




WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:

1.

The Offering.

(a)

Private Offering.  The securities offered by this Agreement are being offered in
a private offering (the "Offering") of Seven Million Seven Hundred Thousand
(7,700,000) shares of the Company’s Common Stock, par value $0.0001 per share
(the “Shares”).  The Shares will be sold at a purchase price of $0.13 (the
“Purchase Price”) per Share.  The Shares will be sold pursuant to Section 4(2)
of the Securities Act of 1933, as amended (the "Securities Act"), and/or Rule
506 of Regulation D thereunder.  

(b)

Use of Proceeds. The Company intends to use the net proceeds for general working
capital purposes.

  

2.

Sale and Purchase of Securities.

(a)

Purchase and Sale.  Subject to the terms and conditions hereof, the Company
agrees to sell, and Purchaser irrevocably subscribes for and agrees to purchase,
the Shares at a purchase price of $0.13 per Share. The aggregate purchase price
for the Shares shall be One Million One Thousand Dollars ($1,001,000) (the
“Aggregate Purchase Price”) and shall be payable upon execution hereof by check
or wire transfer of immediately available funds as set forth below.

(b)

Subscription Procedure.  In order to purchase Shares, Purchaser shall deliver to
the Company at 19111 North Dallas Parkway, Suite 200, Dallas, Texas 75287,
Attention: Chief Executive Officer: (i) one completed and duly executed copy of
this Agreement; and (ii) immediately available funds, or a certified check or
bank check, in an amount equal to the Aggregate Purchase Price.  Execution and
delivery of this Agreement shall constitute an irrevocable subscription for that
number of Shares set forth on the signature page hereto.  Payment for the Shares
may be made by wire transfer to:      

XXXXXXXXX





1

--------------------------------------------------------------------------------







XXXXXXXXX

XXXXXXXXX

ABA number XXXXXXXXX

Account number XXXXXXX

For further credit: Blue Calypso, Inc.




or by check made payable to:  “Blue Calypso, Inc.”  Receipt by the Company of
funds wired, or deposit and collection by the Company of the check tendered
herewith, will not constitute acceptance of this Agreement by the Company.  The
Shares subscribed for will not be deemed to be issued to, or owned by, Purchaser
until the Company has executed this Agreement.  All funds tendered by Purchaser
will be held by the Company pending acceptance or rejection of this Agreement by
the Company and the closing of Purchaser’s purchase of Shares.  

 

(c)

Closing.  Upon the Company’s execution of this Agreement, the subscription
evidenced hereby will, in reliance upon Purchaser’s representations and
warranties contained herein, be accepted by the Company.  Upon acceptance of
this Agreement, the Company will issue the Shares to Purchaser.  

3.

Representations and Warranties of Purchaser.  Purchaser represents and warrants
to the Company as follows:

(a)

Organization and Qualification.  

(i)                 If Purchaser is an entity, Purchaser is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with the corporate or other entity power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a material adverse effect on Purchaser,
and Purchaser is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on it.

(ii)               If Purchaser is an entity, the address of its principal place
of business is as set forth on the signature page hereto, and if Purchaser is an
individual, the address of its principal residence is as set forth on the
signature page hereto.

(b)

Authority; Validity and Effect of Agreement.    



(i)        If Purchaser is an entity, Purchaser has the requisite corporate or
other entity power and authority to execute and deliver this Agreement and any
documents contemplated hereby (collectively, the “Transaction Documents”) and
perform its obligations under the Transaction Documents.  The execution and
delivery of each Transaction Document by Purchaser, the performance by Purchaser
of its obligations thereunder, and all other necessary corporate or other entity
action on the part of Purchaser have been duly authorized by its board of
directors or similar governing





2

--------------------------------------------------------------------------------







body, and no other corporate or other entity proceedings on the part of
Purchaser is necessary for Purchaser to execute and deliver the Transaction
Documents and perform its obligations thereunder.  

(ii)         Each of the Transaction Documents has been duly and validly
authorized, executed and delivered by Purchaser and, assuming each has been duly
and validly executed and delivered by the Company, each constitutes a legal,
valid and binding obligation of Purchaser, in accordance with its terms.

(c)

No Conflict; Required Filings and Consents.  Neither the execution and delivery
of the Transaction Documents by Purchaser nor the performance by Purchaser of
its obligations, thereunder will: (i) if Purchaser is an entity, conflict with
Purchaser’s articles of incorporation or bylaws, or other similar organizational
documents; (ii) violate any statute, law, ordinance, rule or regulation,
applicable to Purchaser or any of the properties or assets of Purchaser; or
(iii) violate, breach, be in conflict with or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or permit the termination of any provision of, or result in the termination of,
the acceleration of the maturity of, or the acceleration of the performance of
any obligation of Purchaser under, or result in the creation or imposition of
any lien upon any properties, assets or business of Purchaser under, any
material contract or any order, judgment or decree to which Purchaser is a party
or by which it or any of its assets or properties is bound or encumbered except,
in the case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a material adverse effect on its obligation to perform its covenants under
this Agreement.

(d)

Accredited Investor.

Purchaser is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act.  If Purchaser is an entity, Purchaser was
not formed for the specific purpose of acquiring the Shares, and, if it was, all
of Purchaser’s equity owners are “accredited investors” as defined above.

(e)

No Government Review.  Purchaser understands that neither the United States
Securities and Exchange Commission (“SEC”) nor any securities commission or
other governmental authority of any state, country or other jurisdiction has
approved the issuance of the Shares or passed upon or endorsed the merits of
this Agreement, the Shares, or any of the other documents relating to the
proposed Offering, or confirmed the accuracy of, determined the adequacy of, or
reviewed this Agreement, the Shares or such other documents.

(f)

Investment Intent.  The Shares are being acquired for the Purchaser’s own
account for investment purposes only, not as a nominee or agent and not with a
view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same.  By executing this Agreement, Purchaser further
represents that Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or third person with respect to any of the Shares.





3

--------------------------------------------------------------------------------







(g)

Restrictions on Transfer.  Purchaser understands that the Shares are “restricted
securities” as such term is defined in Rule 144 under the Securities Act and
have not been registered under the Securities Act or registered or qualified
under any state securities law, and may not be, directly or indirectly, sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and registration or qualification
under applicable state securities laws or the availability of an exemption
therefrom.  In any case where such an exemption is relied upon by Purchaser from
the registration requirements of the Securities Act and the registration or
qualification requirements of such state securities laws, Purchaser shall
furnish the Company with an opinion of counsel stating that the proposed sale or
other disposition of such securities may be effected without registration under
the Securities Act and will not result in any violation of any applicable state
securities laws relating to the registration or qualification of securities for
sale, such counsel and opinion to be satisfactory to the Company.  Purchaser
acknowledges that it is able to bear the economic risks of an investment in the
Shares for an indefinite period of time, and that its overall commitment to
investments that are not readily marketable is not disproportionate to its net
worth.

(h)

Investment Experience.  Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Shares, and Purchaser has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment.  In making its decision to acquire the
Shares, Purchaser has not relied upon any information other than information
provided to Purchaser by the Company or its representatives and contained
herein.

(i)

Access to Information.  Purchaser acknowledges that it has had access to and has
reviewed all documents and records relating to the Company, including, but not
limited to, the Company’s Annual Report on SEC Form 10-K for the year ended
December 31, 2012 attached hereto as Exhibit A, the Company’s Quarterly Report
on Form 10-Q for the period ended March 31, 2013, the Company’s Quarterly Report
on Form 10-Q for the period ended June 30, 2013, the Company’s Current Report on
Form  8-K dated September 12, 2013, the Company’s Current Report on Form  8-K
dated September 13, 2013 any Quarterly Report on SEC Form 10-Q, or Current
Report on SEC Form 8-K filed with the SEC after October [_], 2013 and before the
date this Agreement is executed (as such documents have been amended since the
date of their filing, collectively, the “Company SEC Documents”), that it has
deemed necessary in order to make an informed investment decision with respect
to an investment in the Shares; that it has had the opportunity to ask
representatives of the Company certain questions and request certain additional
information regarding the terms and conditions of such investment and the
finances, operations, business and prospects of the Company and has had any and
all such questions and requests answered to its satisfaction; and that it
understands the risks and other considerations relating to such investment.
 Purchaser understands any statement contained in the Company SEC Documents
shall be deemed to be modified or superseded for the purposes of this Agreement
to the extent that a





4

--------------------------------------------------------------------------------







statement contained herein or in any other document subsequently filed with the
SEC modifies or supersedes such statement.  

(j)

Reliance on Representations.  Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.  Purchaser represents and warrants to the Company that any
information that Purchaser has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Shares.  Within five (5) days after receipt of a request from the
Company, Purchaser will provide such information and deliver such documents as
may reasonably be necessary to comply with any and all laws and regulations to
which the Company is subject.

(k)

No General Solicitation.  Purchaser is unaware of, and in deciding to
participate in the Offering is in no way relying upon, and did not become aware
of the Offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with the Offering.

(l)

Placement and Finder’s Fees.  No agent, broker, investment banker, finder,
financial advisor or other person acting on behalf of Purchaser or under its
authority is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee, directly or indirectly, in connection with the
Offering, and no person is entitled to any fee or commission or like payment in
respect thereof based in any way on agreements, arrangements or understanding
made by or on behalf of Purchaser.

(m)

Investment Risks.  Purchaser understands that purchasing Shares in the Offering
will subject Purchaser to certain risks, including, but not limited to, each of
the following:

(i)          The offering price of the Shares offered hereby has been determined
solely by the Company and does not necessarily bear any relationship to the
value of the Company’s assets, current or potential earnings of the Company, or
any other recognized criteria used for measuring value and, therefore, there can
be no assurance that the offering price of the Shares is representative of the
actual value of the Shares.

(ii)         In order to capitalize the Company, execute its business plan, and
for other corporate purposes, the Company has issued, and expects to issue
additional shares of Common Stock, securities exercisable or convertible into
shares of Common Stock, or debt.  Such securities have been and may be issued
for a purchase price consisting of cash, services or other consideration that
may be materially different than


5

--------------------------------------------------------------------------------







the purchase price of the Shares.  The issuance of any such securities may
result in substantial dilution to the relative ownership interests of the
Company’s existing shareholders and substantial reduction in net book value per
share.  Additional equity securities may have rights, preferences and privileges
senior to those of the holders of Common Stock, and any debt financing may
involve restrictive covenants that may limit the Company’s operating
flexibility.

(iii)          An investment in the Shares may involve certain material legal,
accounting and federal and state tax consequences.  Purchaser should consult
with its legal counsel, accountant and/or business adviser as to the legal,
accounting, tax and related matters accompanying such an investment.

(iv)         There is no minimum amount required to be raised in this Offering
and, therefore, the Company may not generate enough net proceeds from this
Offering to execute its business plan or satisfy its working capital
requirements. 

(n)

Legends.  The certificates and agreements evidencing the Shares shall have
endorsed thereon the following legend (and appropriate notations thereof will be
made in the Company’s stock transfer books), and stop transfer instructions
reflecting these restrictions on transfer will be placed with the transfer agent
of the Shares:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.




(o)

Purchaser is directed to review the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) website at www.treas.gov. before making the following
representations.  Purchaser represents that no part of the Aggregate Purchase
Price set forth on the signature page hereto was directly or indirectly derived
from activities that may contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and executive orders administered by OFAC prohibit, among other
things, the engagement in transaction with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found at the
OFAC website. In addition, the programs administered by OFAC prohibit dealing
with individuals or entities in certain countries regardless of whether such
individuals or entities appear on the OFAC lists.  Purchaser hereby represents
that none of the following is named on the OFAC list, nor is a person or entity





6

--------------------------------------------------------------------------------







prohibited under the OFAC programs: (i) the Purchaser, (ii) any person
controlling or controlled by the Purchaser, (iii) if the undersigned is an
entity, any person having a beneficial interest in the Purchaser, or (iv) any
person for whom the undersigned is acting as agent or nominee in connection with
this investment. The Purchaser understands and acknowledges that, by law, the
Company may be required to disclose the identity of the Purchaser to OFAC.




(p)

The Purchaser acknowledges that due to anti-money laundering regulations within
their respective jurisdictions, the Company and/or any person acting on behalf
of the Company may require further documentation verifying the Purchaser’s
identity and the source of funds used to purchase Shares before this Agreement
can be accepted.   The Purchaser further agrees to provide the Company at any
time with such information as the Company determines to be necessary and
appropriate to verify compliance with the anti-money laundering regulations of
any applicable jurisdiction or to respond to requests for information concerning
the identity of the Purchaser from any governmental authority, self-regulatory
organization or financial institution in connection with its anti-money
laundering compliance procedures, and to update such information as necessary.

4.

Representations and Warranties of the Company.  The Company represents and
warrants to Purchaser as follows:

(a)

Organization and Qualification.  The Company is duly organized, validly existing
and in good standing under the laws of the State of Delaware, with the corporate
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not have a
material adverse effect on the Company.  The Company is duly qualified as a
foreign corporation or other entity to do business and is in good standing in
each jurisdiction where the character of its properties owned or held under
lease or the nature of their activities makes such qualification necessary,
except for such failures to be so qualified or in good standing as would not
have a material adverse effect on the Company.

(b)

Authority; Validity and Effect of Agreement.  

(i)

The Company has the requisite corporate power and authority to execute and
deliver each of the Transaction Documents, perform its obligations thereunder,
and conduct the Offering.  The execution and delivery of each of the Transaction
Documents by the Company, the performance by the Company of its obligations
thereunder, the transactions contemplated thereby, the Offering, and all other
necessary corporate action on the part of the Company have been duly authorized
by its board of directors, and no other corporate proceedings on the part of the
Company are necessary to authorize each of the Transaction Documents or the
Offering.  Each of the Transaction Documents has been duly and validly executed
and delivered by the Company and, assuming that each has been duly authorized,
executed and delivered by Purchaser, each constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting





7

--------------------------------------------------------------------------------







creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(ii)

The Shares have been duly authorized and, when issued and paid for in accordance
with this Agreement, will be validly issued, fully paid and non-assessable with
no personal liability resulting solely from the ownership of such Shares and
will be free and clear of all liens, charges, restrictions, claims and
encumbrances imposed by or through the Company.  




(c)

No Conflict; Required Filings and Consents.  Neither the execution and delivery
of the Transaction Documents by the Company nor the performance by the Company
of its obligations thereunder will: (i) conflict with the Company’s certificate
of incorporation or bylaws; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to the Company or any of the properties or assets of the
Company; or (iii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of the Company, or result in the creation or
imposition of any lien upon any properties, assets or business of the Company
under, any material contract or any order, judgment or decree to which the
Company is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its obligation to perform
its covenants under this Agreement.

(d)

SEC Reports and Financial Statements.  The Company has filed with the SEC, and
has heretofore made available to Purchaser, true and complete copies of all
forms, reports, schedules, statements and other documents required to be filed
by it under the Exchange Act or the Securities Act.  In addition, the Company
has incorporated by reference into this Agreement the Company SEC Documents.  As
of their respective dates or, if amended, as of the date of the last such
amendment, the Company SEC Documents, including any financial statements or
schedules included therein: (i) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading; and (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, and the applicable rules and regulations
of the SEC thereunder.  Each of the financial statements included in the Company
SEC Documents have been prepared from, and are in accordance with, the books and
records of the Company, comply in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present the
financial position and the results of operations and cash flows of the Company
as of the dates thereof or for the periods presented therein (subject, in the
case of unaudited statements, to normal year-end audit adjustments not material
in amount).





8

--------------------------------------------------------------------------------







5.

Indemnification.  Purchaser agrees to indemnify, defend and hold harmless the
Company and its respective affiliates and agents from and against any and all
demands, claims, actions or causes of action, judgments, assessments, losses,
liabilities, damages or penalties and reasonable attorneys’ fees and related
disbursements incurred by the Company that arise out of or result from a breach
of any representations or warranties made by Purchaser herein, and Purchaser
agrees that in the event of any breach of any representations or warranties made
by Purchaser herein, the Company may, at its option, forthwith rescind the sale
of the Shares to Purchaser.

6.

Piggyback Registration.

(a)

Until the earlier of (i) the date as of which the Purchaser may sell all of the
Registrable Securities (as defined below) owned by Purchaser without restriction
pursuant to Rule 144 (including, without limitation, volume restrictions) and
without the need for current public information required by Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) or (ii) the date on which the Purchaser shall
have sold all of the Registrable Securities owned by Purchaser (the
“Registration Period”), whenever the Company proposes to register any shares of
its Common Stock under the Securities Act (other than a registration effected
solely to implement an employee benefit plan or a transaction to which Rule 145
of the Securities Act is applicable, or a Registration Statement on Form S-4,
S-8 or any successor form thereto or another form not available for registering
the Shares for sale to the public), whether for its own account or for the
account of one or more stockholders of the Company (it being understood that the
present intention of the Company shall be to file a Registration Statement on
Form S-1 within thirty (30) days of the Closing) and the form of Registration
Statement to be used may be used for any registration of Shares (a “Piggyback
Registration”), the Company shall give prompt notice (in any event no later than
10 days prior to the filing of such Registration Statement) to the Purchaser and
the other holders of Registrable Securities of its intention to effect such a
registration and, subject to Section 6(b) and Section 6(c), shall include in
such registration all Registrable Securities with respect to which the Company
has received requests for inclusion from the holders of Registrable Securities
within 5 days after the Company's notice has been given to each such holder .
The Company may postpone or withdraw the filing or the effectiveness of a
Piggyback Registration at any time in its sole discretion and/or reduce the
amount of shares to be included in such registration as a result of rules,
regulations, positions or releases issued or actions taken by the SEC pursuant
to its authority with respect to Rule 415, promulgated by the SEC under the
Securities Act. For purposes of this Section 6, the term “Registrable
Securities” means the Shares any capital stock of the Company issued or issuable
with respect to the Shares including, without limitation, as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise.




(b)

If during the Registration Period, a Piggyback Registration is initiated as a
primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration) in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities and all





9

--------------------------------------------------------------------------------







other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering and/or the Company is unable to
include in such registration all of the Registrable Securities as a result of
rules, regulations, positions or releases issued or actions taken by the SEC
pursuant to its authority with respect to Rule 415, promulgated by the SEC under
the Securities Act, the Company shall include in such registration (i) first,
the number of shares of Common Stock that the Company proposes to sell; (ii)
second, the number of shares of Common Stock required to be included as a result
of contractual demand or mandatory registration rights, allocated among such
holders in such manner as they may agree; (iii) third, the number of shares of
Common Stock requested to be included therein by holders of Registrable
Securities, allocated pro rata among all such holders on the basis of the number
of Registrable Securities owned by each such holder or in such manner as they
may otherwise agree; and (iv) fourth, the number of shares of Common Stock
requested to be included therein by holders of Common Stock (other than holders
of Registrable Securities), allocated among such holders in such manner as they
may agree.




(c)

If during the Registration Period, a Piggyback Registration is initiated as an
underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company in
writing that in its opinion the number of shares of Common Stock proposed to be
included in such registration, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering and/or the Company is unable to
include in such registration all of the Registrable Securities as a result of
rules, regulations, positions or releases issued or actions taken by the SEC
pursuant to its authority with respect to Rule 415, promulgated by the SEC under
the Securities Act, the Company shall include in such registration (i) first,
the number of shares of Common Stock required to be included as a result of
contractual demand or mandatory registration rights, (ii) second, the number of
shares of Common Stock requested to be included therein by the holder(s)
requesting such registration, allocated among such holders in such manner as
they may agree, (iii) third, by the holders of Registrable Securities, allocated
pro rata among the number of Registrable Securities, as applicable, owned by all
such holders or in such manner as they may otherwise agree; and (iv) fourth, the
number of shares of Common Stock requested to be included therein by other
holders of Common Stock, allocated among such holders in such manner as they may
agree.




(d)

If any Piggyback Registration is initiated as a primary underwritten offering on
behalf of the Company, the Company shall select the investment banking firm or
firms to act as the managing underwriter or underwriters in connection with such
offering.








10

--------------------------------------------------------------------------------







7.

Confidentiality.  Purchaser acknowledges and agrees that:

(a)

Certain of the information contained herein is of a confidential nature and may
be regarded as material non-public information under Regulation FD of the
Securities Act.

(b)

This Agreement has been furnished to Purchaser by the Company for the sole
purpose of enabling Purchaser to consider and evaluate an investment in the
Company, and will be kept confidential by Purchaser and not used for any other
purpose.

(c)

The existence of this Agreement and the information contained herein shall not,
without the prior written consent of the Company, be disclosed by Purchaser to
any person or entity, other than Purchaser’s personal financial and legal
advisors for the sole purpose of evaluating an investment in the Company, and
Purchaser will not, directly or indirectly, disclose or permit Purchaser’s
personal financial and legal advisors to disclose, any of such information
without the prior written consent of the Company.

(d)

Purchaser shall make its representatives aware of the terms of this Section 7
and to be responsible for any breach of this Agreement by such representatives.
 

(e)

Purchaser shall not, without the prior written consent of the Company, directly
or indirectly, make any statements, public announcements or release to trade
publications or the press with respect to the contents or subject matter of this
Agreement.  

(f)

If Purchaser decides to not pursue further investigation of the Company or to
not participate in the Offering, Purchaser will promptly return this Agreement
and any accompanying documentation to the Company.

8.

Non-Public Information.  Purchaser acknowledges that certain information
concerning the matters that are the subject matter of this Agreement constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company.  Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person.

9.

Entire Agreement; No Third Party Beneficiaries.  This Agreement contains the
entire agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereto, and no party shall be liable or bound to any other party
in any manner by any warranties, representations, guarantees or covenants except
as specifically set forth in this Agreement.  Purchaser acknowledges and agrees
that, with the exception of the information contained in this Agreement,
Purchaser did not rely upon any statements or information, whether oral or
written, provided by the Company, or any of its officers,





11

--------------------------------------------------------------------------------







directors, employees, agents or representatives, in deciding to enter into this
Agreement or purchase the Shares.  Nothing in this Agreement, express or
implied, is intended to confer upon any person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

10.

Amendment and Modification.  This Agreement may not be amended, modified or
supplemented except by an instrument or instruments in writing signed by the
Company and the Purchaser.

11.

Extensions and Waivers.  At any time prior to the Closing, the parties hereto
entitled to the benefits of a term or provision may (a) extend the time for the
performance of any of the obligations or other acts of the parties hereto, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document, certificate or writing delivered pursuant hereto, or (c) waive
compliance with any obligation, covenant, agreement or condition contained
herein.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the Company and the Purchaser.  No failure or delay on the part of any
party hereto in the exercise of any right hereunder shall impair such right or
be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement.

12.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that no party hereto may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other party hereto.  Except as provided in Section 5, nothing in this
Agreement is intended to confer upon any person not a party hereto (and their
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

13.

Survival of Representations, Warranties and Covenants.  The representations and
warranties contained herein shall survive the Closing and shall thereupon
terminate 18 months from the Closing, except that the representations contained
in Sections 3(a), 3(b), 4(a), and 4(b) shall survive indefinitely.  All
covenants and agreements contained herein which by their terms contemplate
actions following the Closing shall survive the Closing and remain in full force
and effect in accordance with their terms.  All other covenants and agreements
contained herein shall not survive the Closing and shall thereupon terminate.

14.

Headings; Definitions.  The Section headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement.  All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated.  All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.  

15.

Severability.  If any provision of this Agreement or the application thereof to
any person or circumstance is held to be invalid or unenforceable to any extent,
the remainder





12

--------------------------------------------------------------------------------







of this Agreement shall remain in full force and effect and shall be reformed to
render the Agreement valid and enforceable while reflecting to the greatest
extent permissible the intent of the parties.

16.

Notices.  All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by documented overnight
delivery service or, to the extent receipt is confirmed, telecopy, telefax or
other electronic transmission service to the appropriate address or number as
set forth below:

If to the Company:

Blue Calypso, Inc.

19111 North Dallas Parkway, Suite 200

Dallas, Texas 75287

(215) 247-1163

Attention: William Ogle, Chief Executive Officer




with a copy to:

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, NJ 08648-2311

(609) 895-6719

Attention:  Sean F. Reid, Esquire




If to Purchaser:

To that address indicated on the signature page hereof.

17.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware.

18.

Arbitration.  If a dispute arises as to the interpretation of this Agreement, it
shall be decided in an arbitration proceeding conforming to the Rules of the
American Arbitration Association applicable to commercial arbitration then in
effect at the time of the dispute.  The arbitration shall take place in Dallas,
Texas.  The decision of the arbitrators shall be conclusively binding upon the
parties and final and such decision shall be enforceable as a judgment in any
court of competent jurisdiction. The parties shall share equally the costs of
the arbitration.

19.

Counterparts.  This Agreement may be executed and delivered by facsimile in two
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same agreement.  




[Signature page follows]





13

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.













Date: October 7, 2013

PURCHASER




BONANZA MASTER FUND, LTD.

BY: BONANZA CAPITAL, LTD.

AS ITS MANAGING PARTNER

BY: BONANZA FUND MANAGEMENT, INC.

AS ITS GENERAL PARTNER




By: /s/ Bernay Box

Name: Bernay Box

Title: President

Address: __________                             ___

__________________                            ___




 

      Social Security

      or Tax ID No.: _______________________

 

 

 

Number of Shares Purchased: 7,700,000




Aggregate Purchase Price: $1,001,000

 




 




Delivery Instructions (if different than Address):




____________________________________

____________________________________

____________________________________

 

 










Date: October 7, 2013

BLUE CALYPSO, INC.




By: /s/ William Ogle

Name: William Ogle

      Title: Chief Executive Officer

 

 





14

--------------------------------------------------------------------------------







EXHIBIT A




FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012








 


